      Case 3:19-cv-02155-JEJ-EBC Document 22 Filed 06/01/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THEODORE J. DAVENPORT, JR., :
               Petitioner,  :                 3:19-cv-2155
                            :
     v.                     :                 Hon. John E. Jones III
                            :
ERIC TICE, PENNSYLVANIA     :
ATTORNEY GENERAL OFFICE, :
               Respondents. :

                                  ORDER

                               June 1, 2020

      NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus (Doc. 1) pursuant to 28 U.S.C. § 2254, and in accordance with the Court’s

memorandum of the same date, it is hereby ORDERED that:

      1.    The petition for writ of habeas corpus (Doc. 1) pursuant to 28 U.S.C.
            § 2254 is DISMISSED as time-barred by the statute of limitations. See
            28 U.S.C. § 2244(d).

      2.    There is no basis for the issuance of a certificate of appealability. See
            28 U.S.C. § 2253(c).

      3.    The Clerk of Court is directed to CLOSE this case.


                                       s/ John E. Jones III
                                       John E. Jones III, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
